UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 4, 2011 KAYDON CORPORATION (Exact name of Registrant as Specified in Charter) Delaware 1-11333 13-3186040 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May4, 2011, Kaydon Corporation (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”), at which the Company’s stockholders voted on (1) the election of directors, (2) the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December31, 2011, (3) an advisory vote on executive compensation, and (4) an advisory vote on the frequency of an advisory vote on executive compensation. The results were as follows: Proposal 1. Election of Directors Each of the nominees for Director was an incumbent and all nominees were elected. The following table sets forth the results with respect to each nominee: Nominee For Withhold Broker Non-Votes Mark A. Alexander David A. Brandon Patrick P. Coyne William K. Gerber Timothy J. O’Donovan James O’Leary Proposal 2. Ratification of Independent Registered Public Accountants The stockholders ratified the Audit Committee’s appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December31, 2011 with the following votes: For Against Abstain Proposal 3. Advisory Vote on Executive Compensation The stockholders approved, by non-binding vote, the compensation paid to the Company’s executive officers with the following votes: For Against Abstain Broker Non-Votes Proposal 4. Advisory Vote on the Frequency of an Advisory Vote on Executive Compensation The shareholders determined, by non-binding vote, that the advisory vote on the compensation paid to the executive officers of the Company should occur every year with the following votes: 1 Year 2 Years 3 Years Abstain Broker Non-Votes In accordance with the voting results on this advisory proposal, the Board of Directors of the Company has determined that the Company will hold an advisory vote on executive compensation annually. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 6, 2011 KAYDON CORPORATION By: /s/ Debra K. Crane Debra K. Crane Vice President, General Counsel and Secretary
